Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
claims 14-23 are cancelled

Allowable Subject Matter
Claims 1-4, 6-7 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, an independent claim with dependent claims 2-4 and 6, are allowed because the closest prior art references Mian (US20010055812A1) and Qin (US20180071736A1) do no teach the limitations, neither individually nor combined, “first multiplexing chamber has generally triangular configuration defined three sides of generally equal length, each side of the first multiplexing chamber intersecting an adjacent side of the first multiplexing chamber at a corresponding vertex” or “each of the plurality of first multiplexing wells are provided at a corresponding vertex the triangular configuration of the first multiplexing chamber” “the first multiplexing chamber is defined by: a first segment extending axially along a first side of the triangular configuration and interconnecting a first well of the plurality of first multiplexing wells and a second well of the plurality of first multiplexing wells; a second segment extending axially along a second side of the triangular configuration and interconnecting the second well of the 

Claim 7, an independent claim with dependent claims 11-12, are allowed because the closest prior art references Mian (US20010055812A1) and Qin (US20180071736A1) do no teach the limitations, neither individually nor combined, “a plurality of multiplexing chambers extending radially from the central well, each of the multiplexing chambers having an identical, generally triangular configurations; is defined by first, second and third sides and first, second and third vertices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797